Title: To George Washington from the Massachusetts Council, 8 December 1776
From: Massachusetts Council
To: Washington, George



Sir
Council Chamber Boston Decr 8th 1776

Immediately on receiving your Excellencies intimations that it was necessary your Army should be reinforced with Four thousand of the Militia from this State, Orders were issued to raise the men—And since that as our affairs grew more serious & Alarming, the Court have given orders to Augment the number to about Six Thousand—every measure hath been adopted to forward the Troops to you with dispatch—we can’t but indulge the pleasing hope that the intended reinforcement will arrive in season—and that they will afford every Assistance and Support that may justly be expected from them. They are Ordered to Rendezvous at Danbury in Connecticutt where General Lincoln, who is appointed to take the Command of them, will wait your

Excellencies Orders. The General Court of this State are determined, vigorously, to exert themselves in raising a New Army and render to your Excellency every support in their power. notwithstanding the alarm the Enemy are spreading by hovering round these Coasts with a large number of Ships of War & Transports, perhaps with a View to divert us from these designs—We congratulate you on the late happy success of our Arms and wish to be informed of the perticulars of the Battle near Hackensack River, and of every occurrence important to the United States which may take place. We are with great regard and Esteem your Excellencies Most Humle Servants.

In the name and by Order of Council
James Bowdoin Presidt

